ient of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number number release date uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code you are no longer exempt under sec_501 of the code for the tax years ending may 20xx and may 20xx the revocation of your exempt status was made for the following reason s you do not provide any social welfare to the public outside of your members you actively exclude the general_public from using your facilities under most circumstances revrul_74_99 states a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public you are required to file income_tax returns on form_1120 for the tax years ending may 20xx and may 20xx with the appropriate service_center in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication internal_revenue_service tax exempt and government entitles division exempt_organizations examinations department of the treasury date feb oi taxpayer_identification_number form tax period s ended person to contact id number contact telephone number fax number certified mail - return receipt requested dear during our examination of the return s indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax period s listed above this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 686-a explanation of items summarizes the facts the applicable law and the service's position regarding the examination of the tax period s listed above you have not agreed with our determination or signed form 6018-a consent to proposed action accepting our determination of exempt status under sec_501 for the period s stated above you may appeal your case the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed ssues explain how to appeal an internal_revenue_service irs decision includes information on your rights as a taxpayer and the irs collection process publication also if you are in agreement please sign the enclosed form 6018-a and return within days of the date of this letter if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly in lieu of letter catalog number sec_372j you may also request that we if we issue a technical_advice_memorandum in response to your request no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice refer this matter for technical_advice as explained in publication you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate in the future if you believe your organization qualifies for continued tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely acting paul a marmolejo director eo examinations enclosures publication publication form 6018-a form 886-a envelope in lieu of letter catalog number 48372j schedule number or exhibit explanations of items l tax identification_number year period ended form 886-a rey santiary name of taxpayer may 20xx may 20xx issue qualifies for exemption under internal whether revenue code sec_501 social welfare as self-declared with the filing of forms for fiscal_year ending may 20xx and 20xx whether revenue code sec_501 social_club for fiscal_year ending may 20xx and 20xx qualifies for exemption under internal facts the stated purpose is a corporation organized in the state of in 19xx the and officers are elected every two years by members of the is governed by a board_of directors board members are selected by the available to members of the and members must be owns property anda for members are assessed an annual fee of dollar_figurexx plus a located within the which is made and a security guard patrols the owned areas and to insure nonmembers do not in is only used by members and their guests which is the responsibility of local_government has no ownership and or maintenance in the or offers a variety of activities to its members through the year including a and is used to conduct the activities and is available for rentals by members and the general_public receipts from the general_public do not exceed xx of income law issue sec_501 civic organizations and local association of employees exempts from federal_income_tax an organization not organized for profit but operated exclusively for the promotion of social welfare and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a i of the income tax-regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a a a name of taxpayer tax identification_number year period ended explanations of items schedule number or exhibit l may 20xx may 20xx organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_74_99 states a homeowners_association to qualify for exemption under sec_501 c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public issue sec_501 exempts clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings inures to the benefit of any private shareholder revrul_69_281 states that a homeowner's organization where each property owner is entitled to membership and that the club’s operating_expenses are paid from annual membership dues and that the club is operated exclusively for the pleasure and recreation of its established membership of individuals by providing recreational facilities that afford opportunities for fellowship and social commingling is exempt under sec_501 taxpayer’s position conclusion government’s position is described in the definition of an organization under sec_501 as it believes that it is entitled to exemption under sec_501 because it is the the classification it was advised they qualified for by legal and accounting advisors based on the facts of the examination the organization does not qualify for exemption under irc c since the organization does not provide any social welfare to the public outside of its members the actively excludes the general_public from using its facilities under most circumstances based on the foregoing reasons the organization does not qualify for exemption under sec_501 the operates substantially for pleasure recreation and other nonprofitable purposes with members publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
